August 26, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: 03-15-00302-CR
TC #D-1-DC-13-900252
George Delacruz v. The State of Texas


Dear Mr. Kyle,

I apologize for not having filed my extension on the original due date of August 21st, 2015 for
the above-entitled cause. I have been in trial for the last two weeks whereupon I had to
provide daily records for the defense. I have not filed any extensions in the above-entitled
cause, so I would respectfully request my first 30-day extension. The above-entitled cause was
a two-week trial and is extremely voluminous with very voluminous exhibit volumes. I have 11
volumes done, but have approximately 14 volumes left to complete. I am currently trying to
secure a deputy reporter to help me with my busy jury trial schedule, because I have an
estimated 12 weeks of trial in a row starting in September with another trial starting on
Monday, August 31st.

Due to the extenuating circumstances, I would respectfully request a 30-day extension. I would
request for the due date to be September 26, and I will continue to work as diligently as
possible to have it perfected for filing by that date.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@co.travis.tx.us.


Sincerely,
Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315